Upon rehearing the Supreme Court approves the opinion prepared by the Supreme Court Commission upon the first cause of action, and orders judgment entered pursuant to the recommendation therein contained.
As to the second cause of action, a more thorough examination of the record convinces the court that there was sufficient evidence adduced at the trial to carry the case to the jury upon the question of primary negligence of the company and the question whether the negligence averred and proved was the proximate cause of the injuries received by the plaintiff. This portion of the opinion prepared by the commission is therefore disapproved by the court. The judgment of the trial court, however, as to this cause of action must also be reversed, and the cause remanded for a new trial, for the reason that the jury returned a general verdict in favor of the plaintiff upon both causes of action in the lump sum of $1,687.50; hence we are unable to ascertain from the record before us the amount of recovery the plaintiff is entitled to upon his second cause of action. *Page 785 
It is therefore ordered that the judgment of the court below be reversed, and the cause remanded for the rendition of judgment in favor of the defendants upon the first cause of action, and for a new trial as to the second.
 *Page 1